Citation Nr: 1818740	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-58 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for malaria. 

6.  Entitlement to service connection for trench foot. 

7.  Entitlement to service connection for dysentery. 

8.  Entitlement to service connection for burns on the back. 

9.  Entitlement to service connection for a shrapnel wound to the chest.
REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1965 and from November 1966 to June 1968.

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In January 2018, the Veteran's attorney waived initial review of the evidence submitted after the most recent supplemental statement of the case by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to an evaluation in excess of 30 percent for coronary artery disease status post myocardial infarction and coronary artery bypass graft surgery, and entitlement to service connection for an acquired psychiatric disorder, a bilateral hearing loss disability, malaria, trench foot, dysentery, burns on the back, and a shrapnel wound to the chest, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist with regard to the claim of entitlement to service connection for tinnitus. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In November 2011, the Veteran wrote that he suffered from hearing loss that was due to exposure to automatic weapons, small arms fire, mortar fire, rockets, and bombs.  He did not include any complaints for tinnitus or ringing in his ears.

In February 2012, the Veteran was afforded a VA tinnitus examination.  At the examination, the Veteran denied recurrent tinnitus.  The VA examiner explained that the Veteran had acute tinnitus after explosions in service that would resolve.  However, the Veteran denied recurrent tinnitus since his active service.

The Veteran's current treatment records are silent for complaints of tinnitus.

The Veteran has not submitted additional evidence establishing that he has a tinnitus for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  
In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for tinnitus.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied. 


REMAND

Coronary Artery Disease

The Veteran failed to report to his May 2016 VA heart examination.  In May 2017, the Veteran's attorney indicated that the Veteran did not receive notice of this examination.  He requested that the Veteran be rescheduled for a VA examination to determine the current severity of his service-connected coronary artery disease status post myocardial infarction and coronary artery bypass graft surgery.  Therefore, a remand is warranted to reschedule the Veteran for a VA examination to determine the current severity of his service coronary artery disease status post myocardial infarction and coronary artery bypass graft surgery.		 



Acquired Psychiatric Disorder

In February 2012, the Veteran was afforded a VA posttraumatic stress disorder examination.  The VA examiner diagnosed alcohol use disorder as the Veteran's only acquired psychiatric disorder.  He indicated that it would be impossible to determine if the Veteran has another acquired psychiatric disorder because of the alcohol use disorder.  June 2017 VA treatment records indicate that the Veteran has been diagnosed with bipolar disorder.  The service treatment records indicate that the Veteran was treated for depression in December 1967.  The Veteran was not diagnosed with bipolar disorder at the time of his last VA examination.  Accordingly, another VA psychiatric examination and medical opinion is necessary.

Hearing Loss 

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Defective hearing was noted on the Veteran's August 1964 entrance examination.

In February 2012, the Veteran was afforded a VA hearing loss examination.  The VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by his active service.  He elaborated that the Veteran's hearing loss preexisted his active service and was noted on his enlistment examination.  This opinion is inadequate because it does not apply the correct evidentiary standard.  A remand is required to obtain an adequate VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss.
Malaria Residuals and Dysentery

The Veteran asserts that he was treated for malaria and dysentery at Da Nang Hospital.  The service treatment records indicate treatment for general malaise, headaches, fever, and nausea in October 1967 and March 1968.  A January 1968 clinical record confirms that the Veteran was hospitalized at the Medical Department in Da Nang for fever, malaise, and headaches.  In March 2017, the Veteran's attorney cited literature from the Center for Disease Control that malaria often presents as a cold, flu, or other common infections.  A remand is warranted to obtain the Veteran's in-service hospitalization records and to afford him a VA examination to determine the nature and etiology his claimed malaria residuals and dysentery.

Shrapnel Wound to the Chest and Burns to the Back 

The Veteran wrote that he sustained burns and shrapnel wounds during his active service and that he removed small pieces of wire and metal for years after service.  See November 2011 statement.  In a March 2017 statement, the Veteran's attorney highlighted the Veteran's in-service treatment in May 1965 for an injury to the chest wall.  The Veteran has not been afforded a VA examination.  A remand is required to afford the Veteran a VA examination to determine the nature and etiology of his claimed shrapnel wound to the chest and burns to the back.

Trench Foot

In November 2011, the Veteran wrote that he developed jungle rot due to prolonged exposure to water and the tropical environment in Vietnam.  The service treatment records indicate that the Veteran was treated for a fungal infection of the great right toe, which required excision of the nail in April 1968.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed trench foot.  Therefore, a remand is necessary to afford the Veteran a VA examination and medical opinion.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to any examination, obtain the Veteran's most recent VA treatment records and his in-service hospitalization records from the Medical Department in Da Nang.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery.

3.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based on.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include the Veteran's currently diagnosed bipolar disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  He or she should address the Veteran's December 1967 treatment for depression.  If the examiner is unable to provide a rationale, he or she should explain why.

4.  Return the record to the VA examiner who offered the etiological opinion in February 2012 regarding the Veteran's bilateral hearing loss.  The record must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following question:

Is there clear and unmistakable evidence that the Veteran's bilateral hearing loss did not undergo an increase during active service, i.e., was not aggravated during service?  

An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed malaria residuals and dysentery.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis (claimed as malaria residuals and dysentery) that was caused by the Veteran's active service.  The examiner must specifically address the Veteran's attorney's March 2017 statement and the January 1968 service treatment records.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed shrapnel wound to the chest and burns to the back.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis (claimed as shrapnel wound to the chest and burns to the back) that was caused by the Veteran's active service.  The examiner must specifically address the Veteran's November 2011 statement and the May 1965 service treatment records.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed trench foot.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis (claimed as trench foot) that was caused by the Veteran's active service.  The examiner must specifically address the Veteran's November 2011 statement and the April 1968 service treatment records.

8.  After completing the above development, the AOJ should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


